In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-3201
TIMOTHY B. FREDRICKSON,
                                                 Petitioner-Appellant,
                                  v.

DUSTY TERRILL, Sheriff,
                                                Respondent-Appellee.
                      ____________________

          Appeal from the United States District Court for the
                       Central District of Illinois.
        No. 4:19-cv-4080-SEM-TSH — Sue E. Myerscough, Judge.
                      ____________________

       SUBMITTED APRIL 10, 2020 — DECIDED MAY 8, 2020
                   ____________________

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
   PER CURIAM. Timothy Fredrickson, then awaiting his crim-
inal trial, petitioned for a writ of habeas corpus, 28 U.S.C.
§ 2241, seeking release on bail. The district court denied the

     We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                    No. 19-3201

petition, determining that challenges to pretrial detention
must be brought under the Bail Reform Act of 1984, 18 U.S.C.
§ 3142, rather than a habeas proceeding. We aﬃrm.
    In March 2017 Fredrickson was placed in federal custody
pending his trial for sexual exploitation of a child. He initially
consented to detention but then sought release under the Bail
Reform Act, asserting that conditions existed to ensure that he
would not be a flight risk or a threat to the public. After a
hearing, the district court in December 2017 denied Fredrick-
son’s request for pretrial release, concluding that he failed to
show he was not a danger to the community.
See § 3142(e)(3)(E). He filed a motion for reconsideration,
which the district court denied in February 2018. Five months
later Fredrickson filed a pro se notice of appeal, and we dis-
missed the appeal as untimely. United States v. Fredrickson,
No. 18-2469 (7th Cir. Aug. 27, 2018) (citing FED. R. APP. P. 4(b),
which requires that a notice of appeal be filed within 14 days
of judgment).
    Fredrickson proceeded to contest his detention by peti-
tioning in April 2019 for a writ of habeas corpus. Fredrickson
alleged that the district court wrongly denied him release on
bond, adding that he was denied eﬀective assistance by coun-
sel who allowed his bail hearing to be delayed and then failed
to appeal the detention. He also challenged this court’s deter-
mination that his notice of appeal was untimely, arguing that
the Bail Reform Act permits him to appeal his detention at any
time.
   The district court dismissed the petition on grounds that
federal pretrial detainees should seek release through the Bail
Reform Act rather than a habeas petition. It also noted that it
had no authority to order this court to reevaluate its decisions.
No. 19-3201                                                    3

    Fredrickson then moved for reconsideration, which the
court denied. Whether or not Fredrickson availed himself of
all available remedies, the court explained, he had the “ability
to appeal his detention order” and was required to follow pro-
cedures and abide by time limits if he wanted appellate re-
view of that order.
   In January 2020 a jury found Fredrickson guilty of one
count of sexual exploitation of a child. See 18 U.S.C. § 2251(a).
His sentencing hearing is scheduled for June 2020, and he
faces a minimum of 15 years’ imprisonment. See § 2251(e).
     On appeal Fredrickson asserts that he should be able to
attack his detention through a habeas proceeding because his
attorney missed the 14-day deadline to appeal the detention
order. See FED. R. APP. P. 4(b). But the district court appropri-
ately refused to entertain the request for pretrial release that
he pressed in his § 2241 petition. A federal detainee’s request
for release pending trial can be considered under only the Bail
Reform Act, and not a § 2241 petition. See United States v. Pip-
ito, 861 F.2d 1006, 1009 (7th Cir. 1987); Reese v. Warden Phila-
delphia FDC, 904 F.3d 244, 246–47 (3d Cir. 2018). The Bail Re-
form Act created a comprehensive scheme to control pretrial
release or detention decisions and provides detainees a mech-
anism to seek review of pretrial detention orders. See §§ 3142,
3143, 3145. Fredrickson points us to no legal authority, and
we cannot find any ourselves, that allows a detainee to contest
pretrial detention through a § 2241 petition simply because he
missed the deadline to appeal an order of detention. As the
Supreme Court has directed, the “writ of habeas corpus should
not do service for an appeal. … This rule must be strictly ob-
served if orderly appellate procedure is to be maintained.”
United States v. Addonizio, 442 U.S. 178, 184 n.10 (1979)
4                                                No. 19-3201

(quoting Adams v. United States ex rel. McCann, 317 U.S. 269,
274 (1942)).
                                                AFFIRMED.